Title: To Benjamin Franklin from Mallet, 13 September 1781
From: Mallet, ——
To: Franklin, Benjamin


Monsieur
Havre Ce 13 7bre 1781.
Permettez que je réclame Votre protection pour avoir le payement de 96 l.t. qui me sont dues par le S. William Williams, qui a resté en pension chez moi depuis le 1er. juin jusqu’au 24 dernier à 52 l.t. par mois.
Le profond respect que j’ai pour vous, Monsieur, m’engagea de recevoir ce jeun homme, qui étoit dans la plus grande indigence, sur l’assurance qu’il me donna d’être votre parent et protégé et je pris la liberté de vous en donner avis pour ma conduite au près de lui; peu de jours après le Sr. Augustin Morice, Américain, Armateur, Capitaine Breveté et protegé de vous, vint me Cautionner le dt Sr. williams me demanda la lettre que vous veniez de m’Ecrire et me pria de le garder jusqu’à son départ, sur le Corsaire qu’il faisoit armer ici, qu’il devoit commander, et sur lequel il devoit s’embarquer avec lui.
Le Sr. Morice en me payant le 1er. mois et les menues d’avances que j’avois faites au dt sieur williams me pria de rechef de continuer, ce que j’ai fait jusqu’au 24 dernier, qu’ils se sont absentés tous deux Sans me payer, et sans que je puisse découvrir où ils sont allés.

Cette facheuse circonstance, Monsieur, ne m’offre d’autre ressource que celle de vous réclamer pour être payé par l’un ou par l’autre: Vous les connoissez, ils sont sous vos ordres et j’ose espérer que vous aurez égard à ma juste demande, étant chargé d’une nombreuse famille, d’un fort loyer et accablé de peines.
J’ai l’honneur d’être avec respect Monsieur Votre très humble et très obéissant serviteur
Malletgreffier militaire



un mois 24 Jours 93 l.t.
  12 s. pension & chambre garnie


  Chandelles
   6 pendant 1 mois 24 J.


  Blanchissage 1. . .
  10


Clef de Sa Chambre qu’il


  a emportée 
  12


Total 
  96



 
Notation: Mallet 13. 7bre. 1781
